FILED
                               NOT FOR PUBLICATION                            MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



In re: AVRAM MOSHE PERRY,                         No. 09-60052

                  Debtor.                         BAP No. 09-1135-PaHMo


AVRAM MOSHE PERRY,                                MEMORANDUM *

                  Appellant,

  v.

CHASE AUTO FINANCE,

                  Appellee.



                             Appeal from the Ninth Circuit
                               Bankruptcy Appellate Panel
               Pappas, Hollowell, and Montali, Bankruptcy Judges, Presiding

                               Submitted March 6, 2012 **

Before:          B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Perry’s request
for oral argument is denied.
      Avram Moshe Perry, a Chapter 7 debtor, appeals pro se from the Bankruptcy

Appellate Panel’s (“BAP”) judgment affirming the bankruptcy court’s decision to

abstain from considering Perry’s state law claims, and dismissing as moot Perry’s

appeal of the bankruptcy court’s order denying Perry injunctive relief and granting

Chase Auto Finance stay relief. We have jurisdiction under 28 U.S.C. § 158(d).

We review for an abuse of discretion the bankruptcy court’s abstention decision.

Siragusa v. Siragusa (In re Siragusa), 27 F.3d 406, 407-08 (9th Cir. 1994). We

review de novo the BAP’s mootness determination. Nat’l Mass Media Telecomm.

Sys., Inc. v. Stanley (In re Nat’l Mass Media Telecomm. Sys., Inc.), 152 F.3d 1178,

1180 (9th Cir. 1998). We affirm.

      The bankruptcy court did not abuse its discretion by abstaining from

deciding Perry’s unlawful repossession claims because Perry filed a nearly

identical action for the repossession which was pending in state court. See In re

Siragusa, 27 F.3d at 408-09; see also Benedor Corp. v. Conejo Enters., Inc. (In re

Conejo Enters. Inc.), 96 F.3d 346, 351 (9th Cir. 1996) (bankruptcy court’s

discretionary decision will be reversed only if based on legal error or if the record

contains no evidence on which the court rationally could have based that decision).

      The BAP properly concluded that Perry’s appeal of the denial of injunctive

relief and grant of relief from the automatic stay was moot because the car had



                                           2                                    09-60052
been sold to a third party purchaser and effective relief could no longer be granted.

See In re Nat’l Mass Media Telecomm. Sys., Inc., 152 F.3d at 1179-81 (affirming

dismissal of appeal on constitutional mootness grounds where property at issue

was sold and court could not grant effective relief).

      Perry’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                   09-60052